APPEAL OF SALINA BELL, EXECUTRIX OF THE ESTATE OF JAMES W. BELL, DECEASED.Bell v. CommissionerDocket No. 1070.United States Board of Tax Appeals3 B.T.A. 1172; 1926 BTA LEXIS 2464; April 3, 1926, Decided Submitted September 22, 1925.  *2464 W. Frank Gibbs, Esq., for the Commissioner.  *1172  Before MARQUETTE, GREEN, and LOVE.  This appeal is from the determination of a deficiency in estate tax of $127 under the Revenue Act of 1921.  The taxpayer offered no evidence at the hearing, and agreed to submit the appeal on the pleadings.  FINDINGS OF FACT.  James W. Bell died in February, 1923.  In the estate-tax return, a deduction of $2,500 attorney's fee was taken, which was disallowed by the Commissioner, on the ground that it appeared that it had not been paid.  This amount was paid by the estate.  Order of redetermination will be entered on 15 days' notice, under Rule 50.